Motion to dismiss appeals granted, with $10 costs, unless the appellant procures the record on appeal and appellant’s points to be served and filed on or before September 6, 1960, with notice of argument for the October 1960 Term of this court, said appeals to be argued or submitted when reached. If this condition is not met, the respondents may submit for signature an order dismissing the appeals, without further notice to appellant. Concur ■ — ■ Breitel, J. P., Rabin, M. M. Frank, Valente and Stevens, JJ.